Exhibit 10.2
Employee


RESTRICTED STOCK UNIT GRANT NOTICE
UNDER THE
MR. COOPER GROUP INC.
2019 OMNIBUS INCENTIVE PLAN
Mr. Cooper Group Inc. (the “Company”), pursuant to its 2019 Omnibus Incentive
Plan, as it may be amended and restated from time to time (the “Plan”), hereby
grants to the Participant the number of Restricted Stock Units set forth below.
The Restricted Stock Units are subject to all of the terms and conditions as set
forth herein, and in the Restricted Stock Unit Agreement (attached hereto) (the
“Agreement”) and the Plan, each of which are incorporated herein in their
entirety. Capitalized terms not otherwise defined herein shall have the meaning
set forth in the Plan or the Agreement, as applicable.
Participant:
[Insert Participant Name]

Date of Grant:
[Insert Date of Grant]

Number of
Restricted Stock Units:
[Insert Number of Restricted Stock Units]

Vesting:
Provided the Participant has not undergone a Termination prior to the applicable
vesting date, one-third (1/3rd) of such Restricted Stock Units shall vest on
each of the first three anniversaries of the Date of Grant (each a “Time Vesting
Date” and collectively, the “Time Vesting Dates”); provided, however, that in
the event of a Termination due to the Participant’s death or Disability or
Retirement all unvested Restricted Stock Units not previously forfeited shall
immediately vest on the date of such Termination of Participant.    





[Signature Page to Restricted Stock Unit Agreement (Employee)]



--------------------------------------------------------------------------------






MR. COOPER GROUP INC.
2019 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
(Employee)


Pursuant to the terms of the Restricted Stock Unit Grant Notice (the “Grant
Notice”) delivered to the Participant, and subject to the terms of this
Restricted Stock Unit Agreement (the “Agreement”) and the Mr. Cooper Group Inc.
2019 Omnibus Incentive Plan, as it may be amended and restated from time to time
(the “Plan”), Mr. Cooper Group Inc. (the “Company”) and the Participant agree as
follows. Capitalized terms not otherwise defined herein or in the Grant Notice
shall have the same meaning as set forth in the Plan.
1.Grant of Restricted Stock Units. Pursuant to, and subject to, the terms and
conditions of this Agreement and the Plan, and in consideration of the covenants
and promises of the Participant herein contained, the Company hereby grants, as
of the Date of Grant, to the Participant the number of Restricted Stock Units
provided in the Grant Notice. Each Restricted Stock Unit granted hereby entitles
the Participant to receive one share of Common Stock upon settlement of such
Restricted Stock Unit, subject to the terms and conditions set forth in this
Agreement and the Plan.
2.Vesting. Subject to the conditions contained herein and in the Plan, the
Restricted Stock Units shall vest as provided in the Grant Notice.
(a)    Change in Control. The Restricted Stock Units are subject to Section
12(b) of the Plan.
(b)    Treatment upon Termination.    Except as otherwise provided in the Grant
Notice, upon a Termination of Participant all then unvested Restricted Stock
Units will be immediately forfeited without consideration.
3.Settlement. Subject to Section 4, the Restricted Stock Units will be settled
in shares of Common Stock no later than the thirtieth (30th) day following (i)
in the case of Retirement (solely to the extent the Grant Notice includes
Retirement vesting provisions), each applicable Time Vesting Date (as if the
Participant’s Service had continued through each such Time Vesting Date) and
(ii) in all other cases, the applicable vesting date (such actual date of
issuance of Common Shares, the “Settlement Date”). The Participant shall have no
rights as a shareholder with respect to the shares of Common Stock underlying
the Restricted Stock Units until the Settlement Date.
4.Forfeiture. Notwithstanding anything contained in the Grant Notice, the Plan
or this Agreement to the contrary, all Restricted Stock Units for which a
Settlement Date has not occurred, whether or not then vested, will be
immediately forfeited without consideration, and the Participant shall cease to
have any rights with respect thereto, upon (i) a Termination of the Participant
by the Service Recipient for Cause or, following Participant’s Termination, the
Company Group’s determination that the Participant’s employment could have been
terminated by the Service Recipient for Cause, or (ii) any Detrimental Activity.





--------------------------------------------------------------------------------







5.Non-Transferability. The Restricted Stock Units are not transferable by the
Participant except in accordance with Section 14(b) of the Plan. Except as
otherwise provided herein, no assignment or transfer of the Restricted Stock
Units, or of the rights represented thereby, whether voluntary or involuntary,
by operation of law or otherwise, shall vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the Restricted Stock Units shall terminate and become of no further
effect.
6.Rights as a Stockholder/Dividend Equivalents. The Participant or a Permitted
Transferee of the Restricted Stock Units shall have no rights as a stockholder
with respect to any share of Common Stock underlying a Restricted Stock Unit
unless and until the Participant shall have become the holder of record or the
beneficial owner of such share of Common Stock, and no adjustment shall be made
for dividends or distributions or other rights in respect of such share of
Common Stock for which the record date is prior to the date upon which the
Participant shall become the holder of record or the beneficial owner thereof.
The Participant shall not be entitled to any dividend equivalents with respect
to the Restricted Stock Units to reflect any dividends payable on shares of
Common Stock.
7.Restrictive Covenants. Participant acknowledges and recognizes the highly
competitive nature of the businesses of the Company Group and accordingly
agrees, in Participant’s capacity as an equity holder in the Company Group and
its Affiliates, to the restrictive covenants contained in Appendix A to this
Agreement (the “Restrictive Covenants”), incorporated herein by reference.
Participant acknowledges and agrees that the Company’s remedies at law for an
actual or threatened breach of any of the provisions of Appendix A would be
inadequate and the Company Group would suffer irreparable damages as a result of
such breach or threatened breach. In recognition of this fact, Participant
agrees that, in the event of such a breach or threatened breach by Participant,
regardless of whether a transfer of Restricted Stock Units to a Permitted
Transferee has occurred and in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to cease making any payments or
providing any benefit otherwise required by this Agreement and obtain equitable
relief in the form of a temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available.
8.Withholding Tax. The provisions of Section 14(d) of the Plan are incorporated
herein by reference and made a part hereof. Unless otherwise agreed to by the
Participant and the Company, any required withholding will be satisfied by
having the Company withhold from the number of shares of Common Stock otherwise
deliverable pursuant to the settlement of the Restricted Stock Units a number of
shares of Common Stock with a fair market value, on the date that the Restricted
Stock Units are settled, equal to such withholding liability; provided that the
number of such shares may not have a fair market value greater than the minimum
required statutory withholding liability unless determined by the Committee not
to result in adverse accounting consequences. Notwithstanding the foregoing, the
Participant acknowledges and agrees that to the extent consistent with
applicable law and, to the extent the Participant’s status is an independent
contractor for U.S. federal income tax purposes, the Company does not intend to
withhold any amounts as federal income tax withholdings under any other state or
federal laws, and the Participant hereby agrees to make adequate provision for
any sums required to satisfy all applicable federal, state, local and foreign
tax withholding obligations of the Company which may arise in connection with
the grant of Restricted Stock Units.


2

--------------------------------------------------------------------------------







9.Section 409A of the Code.    This Agreement and the Grant Notice are intended
to comply with, or be exempt from, the provisions of Section 409A of the Code
(“Section 409A”), and this Agreement shall be construed and interpreted in
accordance with such intent. Without limiting the foregoing, the Committee will
have the right to amend the terms and conditions of this Agreement and/or the
Grant Notice in any respect as may be necessary or appropriate to comply with
Section 409A, including without limitation by delaying the issuance of the
shares of Common Stock contemplated hereunder. Notwithstanding any other
provision of this Agreement to the contrary, (i) any member of the Company Group
and their respective officers, directors, employees, or agents make no guarantee
that the terms of this Agreement as written comply with the provisions of
Section 409A, and none of the foregoing shall have any liability for the failure
of the terms of this Agreement as written to comply with the provisions of
Section 409A and (ii) if the Participant is a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, no payments in respect of any
Awards that are “deferred compensation” subject to Section 409A of the Code and
which would otherwise be payable upon the Participant’s “separation from
service” (as defined in Section 409A of the Code) shall be made to such
Participant prior to the date that is six (6) months after the date of such
Participant’s “separation from service” or, if earlier, the date of the
Participant’s death. Following any applicable six (6) month delay, all such
delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A of the Code that is also a business day. Each
payment in a series of payments hereunder will be deemed to be a separate
payment for purposes of Section 409A.
10.Incorporation of the Plan. All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein. If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan, as interpreted by the Board or the
Committee shall govern.
11.Definitions. Unless otherwise indicated herein, all capitalized terms used
herein shall have the meanings given to such terms in the Plan. For purposes of
this Agreement:
“Retirement” shall mean (i) the Participant (a) if an Executive Vice President,
provided at least six months written notice to the Company or any of its
Subsidiaries of his or her intention to retire prior to the date of his or her
retirement or (b) if a Senior Vice President or Vice President, provided at
least three months written notice of his or her intention to retire prior to the
date of his or her retirement (the “Notice Period”), (ii) the Participant met
the Retirement Criteria at the commencement of the Notice Period and (iii) the
Participant remained employed with the Company or any of its Subsidiaries during
the Notice Period and sustained a level of performance during the Notice Period
that would not be a basis of a termination by the Company or any of its
Subsidiaries for Cause.
“Retirement Criteria” shall mean the Participant’s termination of employment
with the Company or any of its Subsidiaries if Participant’s (i) age plus (ii)
his or her years of service with the Company or any of its Subsidiaries is equal
to or greater than seventy (70); provided, that, the Participant must (a) be at
least fifty-five (55) years of age and (b) have at least five (5) years of
service with the Company or any of its Subsidiaries.


3

--------------------------------------------------------------------------------







12.Notice. Every notice or other communication relating to this Agreement or a
Grant Notice between the Company and the Participant shall be in writing, and
shall be mailed to or delivered to the party for whom it is intended at such
address as may from time to time be designated by such party in a notice mailed
or delivered to the other party as herein provided; provided that, unless and
until some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company’s General Counsel,
and all notices or communications by the Company to the Participant may be given
to the Participant personally or may be mailed to the Participant at the
Participant’s last known address, as reflected in the Company’s records.
Notwithstanding the above, all notices and communications between the
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.
13.No Right to Continued Service. This Agreement does not confer upon the
Participant any right to continue as an employee or other service provider to
the Company Group.
14.Binding Effect. This Agreement and the Grant Notice shall be binding upon the
heirs, executors, administrators and successors of the parties hereto.
15.Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Agreement or the Grant Notice shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.
16.Governing Law. This Agreement and the Grant Notice shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Agreement, the Grant Notice or the Plan to the contrary, if
any suit or claim is instituted by the Participant or the Company relating to
this Agreement, the Grant Notice or the Plan, the Participant hereby submits to
the exclusive jurisdiction of and venue in the courts of Delaware.
17.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any shares of Common Stock acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
18.Integration. This Agreement, the Grant Notice and the Plan contain the entire
understanding of the parties with respect to the subject matter hereof. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings with respect to the subject matter hereof other than
those expressly set forth herein, in the Grant Notice and the Plan. This
Agreement, the Grant Notice and


4

--------------------------------------------------------------------------------







the Plan supersede all prior agreements and understandings between the parties
with respect to the subject matter hereof.
19.Participant Acknowledgment. The Participant hereby acknowledges receipt of a
copy of the Plan. The Participant hereby acknowledges that all decisions,
determinations and interpretations of the Board, or the Committee, in respect of
the Plan, this Agreement and this Award of Restricted Stock Units shall be
final, binding and conclusive.




5

--------------------------------------------------------------------------------






Appendix A
Restrictive Covenants
The Participant agrees that during the period commencing on the Date of Grant
and ending on the later of the final Settlement Date and the Participant’s
Termination, the Participant shall not, directly or indirectly, either as a
principal, agent, employee, employer, consultant, partner, shareholder of a
closely held corporation or shareholder in excess of five (5%) percent of a
publicly traded corporation, corporate officer or director, or in any other
individual or representative capacity, engage or otherwise participate in any
manner or fashion in any business that is in competition in any manner
whatsoever with the mortgage and real estate services businesses of the Company
Group or of any other business in which the Company Group is engaged or which is
part of the Company Group’s Developing Business (as defined below), within
states in which the Company Group is engaged in such business or Developing
Business.
In addition, from and after the Date of Grant until the later of (i) the final
Settlement Date or (ii) the first (1st) anniversary of the Participant’s
termination of employment with the Company or any of its Subsidiaries for any
reason, the Participant covenants and agrees not to, directly or indirectly,
solicit or induce any officer, director, employee, agent, independent contractor
or consultant or client of the Company or any of its Subsidiaries to terminate
his, her or its employment or other relationship with the Company or any of its
Subsidiaries, or otherwise encourage any such person or entity to leave or sever
his, her or its employment or other relationship with the Company or any of its
Subsidiaries for any reason.
Further, the Participant agrees that the Participant shall not at any time make
any disparaging or defamatory comments regarding the Company or any of its
Subsidiaries or their respective directors, officers, executives or employees,
or, after termination of the Participant’s employment relationship with the
Company or any of its Subsidiaries, make any such comments concerning any aspect
of the termination of their relationship. The obligations of the Participant
under this subparagraph shall not apply to disclosures required by applicable
law, regulation or order of any court or governmental agency; provided, that,
the Participant shall promptly notify the Company in writing of any such
obligation.
“Developing Business” shall mean the new business concepts and services the
Company or any of its Subsidiaries has developed and is in the process of
developing during the Grantee’s employment with the Company or any of its
Subsidiaries.





--------------------------------------------------------------------------------







Appendix A
Restrictive Covenants (California Form)
The Participant agrees that during the period commencing on the Date of Grant
and ending on the Participant’s Termination, the Participant shall not, directly
or indirectly, either as a principal, agent, employee, employer, consultant,
partner, shareholder of a closely held corporation or shareholder in excess of
five (5%) percent of a publicly traded corporation, corporate officer or
director, or in any other individual or representative capacity, engage or
otherwise participate in any manner or fashion in any business that is in
competition in any manner whatsoever with the mortgage and real estate services
businesses of the Company Group or of any other business in which the Company
Group is engaged or which is part of the Company Group’s Developing Business (as
defined below), within states in which the Company Group is engaged in such
business or Developing Business.
In addition, from and after the Date of Grant until the later of (i) the final
Settlement Date or (ii) the first (1st) anniversary of the Participant’s
termination of employment with the Company or any of its Subsidiaries for any
reason, the Participant covenants and agrees not to, directly or indirectly,
solicit or induce any officer, director, employee, agent, independent contractor
or consultant or client of the Company or any of its Subsidiaries to terminate
his, her or its employment or other relationship with the Company or any of its
Subsidiaries, or otherwise encourage any such person or entity to leave or sever
his, her or its employment or other relationship with the Company or any of its
Subsidiaries for any reason.
Further, the Participant agrees that the Participant shall not at any time make
any disparaging or defamatory comments regarding the Company or any of its
Subsidiaries or their respective directors, officers, executives or employees,
or, after termination of the Participant’s employment relationship with the
Company or any of its Subsidiaries, make any such comments concerning any aspect
of the termination of their relationship. The obligations of the Participant
under this subparagraph shall not apply to disclosures required by applicable
law, regulation or order of any court or governmental agency; provided, that,
the Participant shall promptly notify the Company in writing of any such
obligation.
“Developing Business” shall mean the new business concepts and services the
Company or any of its Subsidiaries has developed and is in the process of
developing during the Grantee’s employment with the Company or any of its
Subsidiaries.







